Case 2:20-cv-02600-SHL-cgc Document 69-1 Filed 10/23/20 Page 1 of 5   PageID 470




                   EXHIBIT A
Case 2:20-cv-02600-SHL-cgc Document 69-1 Filed 10/23/20 Page 2 of 5                    PageID 471




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


  FUSION ELITE ALL STARS, et al.,

                 Plaintiffs,

         v.                                       Case No. 2:20-cv-02600-SH-cgc

  VARSITY BRANDS, LLC, et al.,                    Jury Trial Demanded

                 Defendants.


                                  JOINT ADR STIPULATION

        Pursuant to Rule 5.4(b) of the Plan for Alternative Dispute Resolution, and in accordance

 with the Court’s Scheduling Order (ECF No. 61), Plaintiffs and Defendants hereby stipulate, by

 and through their undersigned counsel, that they will conduct a mediation that will conclude on or

 before December 23, 2020 and that, subject to his availability, the Hon. Layn R. Phillips (Ret.)

 shall serve as Mediator.

                                                  Respectfully submitted,

  October 23, 2020                                 By: s/ Benjamin A. Gastel
                                                   J. Gerard Stranch, IV (TN BPR #23045)
                                                   Benjamin A. Gastel (TN BPR #28699)
                                                   BRANDSTETTER, STRANCH &
                                                   JENNINGS, PLLC
                                                   223 Rosa Parks Ave. Suite 200
                                                   Nashville, TN 37203
                                                   Telephone: (615) 254-8801
                                                   gerards@bsjfirm.com
                                                   bng@bsjfirm.com

                                                   Liaison Counsel for the Plaintiffs and the
                                                   Proposed Direct Purchaser Class

                                                   H. Laddie Montague, Jr.*
                                                   Eric L. Cramer*
                                                   Mark R. Suter*
Case 2:20-cv-02600-SHL-cgc Document 69-1 Filed 10/23/20 Page 3 of 5          PageID 472




                                           BERGER MONTAGUE PC
                                           1818 Market Street, Suite 3600
                                           Philadelphia, PA 19106
                                           Telephone: (215) 875-3000
                                           hlmontague@bm.net
                                           ecramer@bm.net
                                           msuter@bm.net

                                           Jonathan W. Cuneo*
                                           Katherine Van Dyck*
                                           Victoria Sims*
                                           CUNEO GILBERT & LADUCA, LLP
                                           4725 Wisconsin Avenue NW, Suite 200
                                           Washington, DC 20016
                                           Telephone: (202) 789-3960
                                           jonc@cuneolaw.com
                                           kvandyc@cuneolaw.com
                                           vicky@cuneolaw.com

                                           Gregory S. Asciolla*
                                           Karin E. Garvey*
                                           Veronica Bosco*
                                           Ethan H. Kaminsky*
                                           LABATON SUCHAROWLLP
                                           140 Broadway
                                           New York, NY 10005
                                           Telephone: (212) 907-0700
                                           gasciolla@labaton.com
                                           kgarvey@labaton.com
                                           vbosco@labaton.com
                                           ekaminsky@labaton.com
                                           * Admitted pro hac vice
                                           ** Pro hac vice application pending
                                           *** Pro hac vice application forthcoming

                                           Interim Co-Lead Counsel for the Proposed
                                           Direct Purchaser Class

                                           Benjamin D. Elga***
                                           JUSTICE CATALYST LAW, INC.
                                           81 Prospect Street
                                           Brooklyn, NY 11201
                                           Telephone: (518) 732-6703
                                           belga@justicecatalyst.org

                                           Brian Shearer***
                                       2
Case 2:20-cv-02600-SHL-cgc Document 69-1 Filed 10/23/20 Page 4 of 5           PageID 473




                                           Craig L. Briskin***
                                           JUSTICE CATALYST LAW, INC.
                                           718 7th Street NW Washington, DC 20001
                                           Telephone: (518) 732-6703
                                           brianshearer@justicecatalyst.org
                                           cbriskin@justicecatalyst.org

                                           Roberta D. Liebenberg**
                                           Jeffrey S. Istvan**
                                           Mary L. Russell*
                                           FINE KAPLAN AND BLACK, R.P.C.
                                           One South Broad St., 23rd Floor Philadelphia,
                                           PA 19107
                                           Telephone: (215) 567-6565
                                           rliebenberg@finekaplan.com
                                           jistvan@finekaplan.com
                                           mrussell@finekaplan.com

                                           * Admitted pro hac vice
                                           ** Pro hac vice application pending
                                           *** Pro hac vice application forthcoming

                                           Nathan A. Bicks (TN BPR #10903)
                                           Frank B. Thacher III (TN BPR #23925)
                                           BURCH, PORTER, & JOHNSON, PLLC
                                           130 North Court Ave. Memphis, TN 38103
                                           Telephone: (901) 524-5000
                                           nbicks@bpjlaw.com
                                           fthacher@bpjlaw.com

                                           Aubrey B. Harwell, Jr. (TN BPR #002559)
                                           Charles Barrett (TN BPR #020627)
                                           Aubrey B. Harwell III (TN BPR #017394)
                                           NEAL & HARWELL, PLC

                                           1201 Demonbreun St., Suite 1000
                                           Nashville, TN 37203
                                           Telephone: (615) 244-1713
                                           aharwell@nealharwell.com
                                           cbarrett@nealharwell.com
                                           tharwell@nealharwell.com

                                           Additional Attorneys for the Proposed Direct
                                           Purchaser Class



                                       3
Case 2:20-cv-02600-SHL-cgc Document 69-1 Filed 10/23/20 Page 5 of 5         PageID 474




                                        By: /s Matthew S. Mulqueen
                                        George S. Cary*
                                        Steven J. Kaiser*
                                        CLEARY GOTTLIEB STEEN &
                                        HAMILTON LLP
                                        2112 Pennsylvania Ave., NW
                                        Washington, DC 20037
                                        Tel: (202) 974-1500
                                        gcary@cgsh.com
                                        skaiser@cgsh.com

                                        * Admitted pro hac vice

                                        Adam S. Baldridge (TN #23488)
                                        Matthew S. Mulqueen (TN #28418)
                                        BAKER, DONELSON, BEARMAN,
                                        CALDWELL & BERKOWITZ, PC
                                        165 Madison Ave., Suite 2000
                                        Memphis, TN 38103
                                        Tel: (901) 577-8166
                                        abaldridge@bakerdonelson.com
                                        mmulqueen@bakerdonelson.com

                                        Attorneys for Defendants Varsity Brands,
                                        LLC, Varsity Spirit, LLC, and Varsity Spirit
                                        Fashion & Supplies, LLC

                                        By: /s Nicole D. Berkowitz
                                        Grady Garrison (TN #008097)
                                        Nicole D. Berkowitz (TN #35046)
                                        BAKER, DONELSON, BEARMAN,
                                        CALDWELL & BERKOWITZ, PC
                                        165 Madison Ave., Suite 2000
                                        Memphis, TN 38103
                                        Tel: (901) 577-8166
                                        ggarrison@bakerdonelson.com
                                        nberkowitz@bakerdonelson.com

                                        Attorneys for US. All Star Federation, Inc
